NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0454-16T1

LARISSA TROFIMOVA,

        Plaintiff-Respondent,

v.

IGOR TROFIMOV,

        Defendant-Appellant.


              Submitted March 7, 2018 – Decided July 12, 2018

              Before Judges Alvarez and Nugent.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Morris County,
              Docket No. FM-14-1538-14.

              Ianoldi & Edens, LLC, attorneys for appellant
              (Ann M. Edens, of counsel and on the brief;
              Daniel R. Kraft, on the briefs).

              Ceconi   &  Cheifetz,   LLC,  attorneys for
              respondent (Kimberly A. Rennie, of counsel;
              Lindsay A. Heller, on the brief).

PER CURIAM

        Defendant Igor Trofimov and plaintiff Larissa Trofimova were

divorced on September 19, 2016, by way of a final dual judgment.

Defendant appeals virtually every financial aspect of the order.
After our review of the record, the arguments on appeal, and the

relevant precedents, we affirm in part, reverse and vacate in

part, and remand.

     The    parties   married    on    October   24,    1981,   and   have   one

emancipated child.     Plaintiff has a Master's Degree in Mathematics

and Computer Science and is fully employed.               However, the trial

judge found she deferred the development of her own career when

the couple relocated to advance defendant's career, first from

Russia to Germany, and then to the United States.                Defendant is,

by his own account, a renowned scientist who "has advanced the

science in his field."

     In 2012, the same year the parties separated, they entered

into a separation agreement.          Plaintiff filed a motion to enforce,

which resulted in the court issuing two pendente lite orders on

January 30, 2015.     These orders enforced the separation agreement

in which defendant assumed certain expenses, such as the cost of

maintaining the marital home until sale.               Defendant was ordered

to pay outstanding payments to plaintiff of his health and car

insurance.

     In    March   2015,   the   parties    participated    in    a   mediation

session, during which defendant paid $10,000 towards arrears and

reimbursements on the January 30, 2015 order.            Thereafter, on July

1, 2015, the parties entered into a consent order for pendente

                                        2                               A-0454-16T1
lite support totaling $1832 per month, payable through probation.

Defendant agreed to produce outstanding discovery to forensic

accountants, who had been retained to provide expert reports for

both parties, and provide a personal property list.              Defendant did

neither.

     During     the   marriage,   the       parties   acquired   interests         in

various companies, pension and retirement plans, and other assets.

Plaintiff has a 401(k) through her employer with a balance in

excess of $212,000 and a separate IRA. Defendant only acknowledged

one IRA, despite listing two on his February 2011 Case Information

Statement (CIS).      Defendant was not specific as to the amount in

the one IRA he acknowledged.

     Defendant's share in a company he created with four friends,

known as Akela Laser Corporation (Akela), was one of the assets

subject    to   equitable   distribution.         Defendant      is   the     Chief

Technology Officer and owns a 28.57% ownership interest in the

company; it is his main source of income. Plaintiff also initially

held an interest in the company, but sold her shares for $6000 and

deposited the proceeds into the parties' joint checking account.

At trial, the court-appointed expert testified the fair market

value of defendant's interest in Akela was $214,000.

     Plaintiff owns Princeton Technology Advisers Company (PTAC).

At   trial,     defendant   testified        plaintiff   could    retain        PTAC

                                        3                                   A-0454-16T1
entirely.    The court-appointed expert assessed PTAC's value at

$133,000.

     In his August 31, 2016 post-trial findings of fact, the trial

judge concluded plaintiff was credible and defendant was not.            He

found defendant incredible based on his demeanor and responses

while testifying, and his lack of compliance with prior court

orders.     The judge described defendant as "cagey rather than

forthcoming," and cited as an example defendant's reluctance to

even disclose where he was living——New Jersey or California.

Additionally, defendant "stonewalled the production of documents

for examination by the accounting experts."

     As   the   judge   observed,   defendant   claimed   he   signed   the

separation agreement, "only under duress and without reading it."

The judge disbelieved this, given defendant's level of education,

and the fact he was "used to reviewing contracts and grants."

     Defendant raises the following points on appeal:

            POINT ONE
            THE LOWER COURT ERRED WHEN IT FAILED TO
            REFERENCE, ANALYZE OR CONSIDER N.J.S.A. 2A:34-
            23.1 FACTORS IN SUPPORT OF ITS AWARD OF
            EQUITABLE DISTRIBUTION FOR THE BUSINESSES,
            RETIREMENT ASSETS AND BANK ACCOUNTS (Absent
            from Dal-Da20).1

                 A.     MARITAL BUSINESSES

1
   Defendant failed to cite specific parts of the record in his
point headings, as required by Rule 2:6-2(a)(6). Instead,
defendant repeatedly notes "Absent from Dal-Da20."

                                     4                            A-0454-16T1
     B.   MARITAL   FINANCIAL   BANK   ACCOUNTS

     C.   RETIREMENT ACCOUNTS ACQUIRED DURING
     THE MARRIAGE

POINT TWO
THE LOWER COURT ERRED WHEN IT FAILED TO STATE
FINDINGS OF FACT AND CONCLUSIONS OF LAW
THROUGHOUT THE FINAL DUAL JUDGMENT OF DIVORCE
(Absent from Dal-Da20).

     A.   THE COURT ERRED WHEN IT ORDERED
     ESCROW OF PROCEEDS FROM THE SALE OF THE
     PARTIES' FORMER MARITAL HOME

     B.    THE COURT ERRED WHEN IT ORDERED
     PTAC,    AN  ASSET  FORMED   DURING   THE
     MARRIAGE,    EXEMP[T]   FROM    EQUITABLE
     DISTRIBUTION

     C.   THE LOWER COURT ERRED WHEN IT DENIED
     CREDIT OF MONIES [PLAINTIFF] SQUANDERED
     POST-SEPARATION

     D.   THE LOWER COURT ERRED WHEN IT DENIED
     CREDIT   OF   MONIES   [DEFENDANT]   PAID
     PENDENTE LITE

POINT THREE
THE LOWER COURT ERRED WHEN IT FAILED TO STATE
FINDINGS OF FACT, CONCLUSIONS OF LAW AND THE
ISSUES ABSENT FROM THE RECORD OR ADDRESSED IN
THE COURT'S OPINION LETTER (Absent from Dal-
Da20).

     A.   THE LOWER COURT ERRED WHEN IT
     ORDERED [DEFENDANT] TO MAINTAIN A LIFE
     INSURANCE POLICY FOR SIX (6) YEARS

     B.   THE LOWER COURT ERRED WHEN IT
     ORDERED [DEFENDANT] TO PAY HIS SHARE OF
     EQUITABLE DISTRIBUTION BY WAY OF THE
     PROBATION DEPARTMENT OF THE FAMILY
     DIVISION


                      5                           A-0454-16T1
                 C.   THE LOWER COURT ERRED WHEN IT
                 ORDERED [DEFENDANT] TO PAY 4% INTEREST
                 RATE ON THE OUTSTANDING MONIES OWED ON
                 THE EQUITABLE DISTRIBUTION AWARD

                 D.   THE LOWER COURT ERRED WHEN IT
                 ORDERED    [DEFENDANT]     TO    RELEASE
                 LITIGATION DOCUMENTATION POST-DIVORCE

            POINT FOUR
            THE LOWER COURT ERRED WHEN IT FAILED TO
            REFERENCE, ANALYZE OR CONSIDER NEW JERSEY
            FACTORS IN SUPPORT OF ITS COUNSEL FEE AWARD
            (Absent from Dal-Da20).

                                     I.

     Appellate review of a trial court's decision is limited, as

"findings by the trial court are binding on appeal when supported

by adequate, substantial, credible evidence."        Cesare v. Cesare,

154 N.J. 394, 411-12 (1998) (citing Rova Farms Resort, Inc. v.

Inv'rs Ins. Co., 65 N.J. 474, 484 (1974)).       "[M]atrimonial courts

possess special expertise in the field of domestic relations.

. . .   Because of the family courts' special jurisdiction and

expertise   in   family   matters,   appellate   courts   should    accord

deference to family court factfinding."      Id. at 412-13.

     "Only when the trial court's conclusions are so 'clearly

mistaken' or 'wide of the mark' should an appellate court intervene

and make its own findings to ensure that there is not a denial of

justice."    N.J. Div. of Youth & Family Servs. v. E.P., 196 N.J.
88, 104 (2008) (citing N.J. Div. of Youth & Family Servs. v. G.L.,


                                     6                             A-0454-16T1
191 N.J. 596, 605 (2007)).           Deference is extended to the family

court's factual findings because of its ability to make first-hand

credibility    judgments.       Ibid.         "However,    a   judge's     legal

conclusions    are    subject   to    our   plenary   review."      Milne       v.

Goldenberg, 428 N.J. Super. 184, 197-98 (App. Div. 2012) (citations

omitted).

       The trial court has the discretion to allocate marital assets

to the parties in matters of equitable distribution.               La Sala v.

La Sala, 335 N.J. Super. 1, 6 (App. Div. 2000) (citing Borodinsky

v. Borodinsky, 162 N.J. Super. 437, 443-44 (App. Div. 1978);

Jacobitti v. Jacobitti, 263 N.J. Super. 608, 613 (App. Div. 1993).

On appeal, these decisions are reviewed, "to determine whether the

court has abused its discretion."           La Sala, 335 N.J. Super. at 6.

"An abuse of discretion 'arises when a decision is "made without

a rational explanation, inexplicably departed from established

policies, or rested on an impermissible basis."'"              Milne, 428 N.J.

Super. at 197 (quoting Flagg v. Essex Cty. Prosecutor, 171 N.J.
561,   571   (2002)    (quoting      Achacoso-Sanchez     v.   Immigration       &

Naturalization Serv., 779 F.2d 1260, 1265 (7th Cir. 1985)).

       We affirm equitable distribution awards "as long as the trial

court could reasonably have reached its result from the evidence

presented, and the award is not distorted by legal or factual

mistake."     La Sala, 335 N.J. Super. at 6 (citing Perkins v.

                                        7                                A-0454-16T1
Perkins, 159 N.J. Super. 243, 247-48 (App. Div. 1978)).                The award

will be affirmed even if we would not have made the same ruling

as the trial court. Perkins, 159 N.J. Super. at 247-48. "Reversal

is warranted only when a trial court's findings reflect a mistake

must have been made because the factual findings are 'so manifestly

unsupported by or inconsistent with the competent, relevant and

reasonably   credible    evidence    as   to   offend    the    interests       of

justice.'"    Clark v. Clark, 429 N.J. Super. 61, 70 (App. Div.

2012) (quoting Rova Farms Resort, Inc., 65 N.J. at 484 (quotation

omitted)).

     N.J.S.A. 2A:34-23.1 specifies the factors that a court should

consider   when   determining    equitable     distribution       of    marital

assets.      These   include   the   duration    of     the    marriage,      the

contribution each party made to the acquisition of assets, the

standard of living, and the economic circumstances of each party

at the time of the division of property.         N.J.S.A. 2A:34-23.1(a),

(c), (d), and (f).      The statute requires judges to make findings

of fact on the evidence relevant to the issues being decided.

N.J.S.A. 2A:34-23.1       We do not agree the judge did not make

adequate factual findings; he made such findings as to each asset.

     The court must first identify the property eligible for

distribution, determine the value of those assets, and then decide

the manner in which equitable allocation should be made.                Rothman

                                     8                                   A-0454-16T1
v. Rothman, 65 N.J. 219, 232 (1974).        Each case must be examined

on its own merits and facts.

                                II.

     Defendant   first   challenges   the    trial   court's   equitable

distribution of the parties' businesses, retirement assets, and

bank accounts.   The judge gave great weight to the thirty-three

year length of the marriage.    He acknowledged the parties' moves

from Russia to Germany, and then to the United States——made to

advance defendant's career——delayed the development of plaintiff's

career.   The judge's reliance on these factors is based on well-

established precedent and demonstrates one example of the explicit

fact-finding in which he engaged.

     In rendering his valuation of the parties' interest in their

respective companies, the judge relied upon the opinion of a court-

appointed accounting expert.   With regard to PTAC, the judge found

plaintiff was the sole owner of that $133,000 asset.           The judge

fixed plaintiff's share of Akela at forty percent of defendant's

equity, or $85,600.      We find no basis to disturb the judge's

decisions with regard to these assets.       In making such decisions,

judges may rely on expert opinions at their discretion.        See Carey

v. Lovett, 132 N.J. 44, 64 (1993) (applying that principle to

malpractice cases); see also Brown v. Brown, 348 N.J. Super. 466,



                                  9                              A-0454-16T1
478 (App. Div. 2002) (applying that principle to expert testimony

on valuation issues).

     Review of equitable distribution is subject to abuse of

discretion, and none has been demonstrated here.                The judge's

decisions    are     not   "inexplicably    departed    from     established

policies, or rest[ing] on an impermissible basis."               Milne, 428
N.J. Super. at 197 (quoting Flagg, 171 N.J. at 571 (quotation

omitted)).    The challenge to the equitable distribution of the

marital estate lacks merit.

     Defendant also asserts he should have received a share of

PTAC.   In his trial testimony, however, defendant acknowledged

plaintiff    owned   the   company   and   said   "[t]hat's    her    company,

whatever she wants to do with it."         Defendant had stopped working

for the company years prior and did "not have time to work there."

Defendant denied having an interest in PTAC when asked directly

by the court.      When asked if he wanted to be compensated through

equitable    distribution     for    his   share,    defendant       responded

"whatever they assessed the value, that's hers."                Under these

circumstances——where defendant explicitly abdicated any interest

in PTAC——allocation of ownership solely to plaintiff was not an

abuse of discretion.




                                     10                                A-0454-16T1
                                      III.

      Defendant      contends   the    judge     erred       when   he      ordered

defendant's share of the proceeds from the sale of the marital

home be held in escrow pending his satisfaction of equitable

distribution and counsel fee obligations.              It is obvious the judge

did so based on defendant's unjustified failure to comply with

prior orders and to respond fully and truthfully in the discovery

process and trial of the matter.             Since defendant had seemingly

relocated to another state or intended to do so, the creation of

a fund with which to make equitable distribution payments seems

an   exercise   in   ordinary   prudence.        It    was   not    an    abuse    of

discretion.     Again, defendant refused to identify even his current

state of residence or disclose plans to relocate.                        Perhaps if

defendant     had    not   repeatedly        avoided     giving     such      basic

information, these measures would not have been necessary.

                                      IV.

      Defendant wanted to be credited $50,000 for funds plaintiff

removed from the parties' joint bank account post-separation, and

reimbursement for all pendente lite payments made to plaintiff

pursuant to Mallamo v. Mallamo, 280 N.J. Super. 8 (App. Div. 1995).

In this regard, the judge stated:

            There is no question that [plaintiff] used
            joint funds to maintain the household after
            [defendant]  left  in   October  2012.  She

                                      11                                    A-0454-16T1
             submitted a spreadsheet setting forth her
             disposition of the money from the joint
             account for joint housing expenses. It also
             appears that [defendant] used money from the
             joint account for his own personal expenses.
             While [defendant] should receive some credit
             for [plaintiff]'s use of funds from the joint
             account, . . . any credit is washed away by
             his failure to pay joint expenses or payments
             pursuant to the Separation Agreement and Court
             Order.

Based on these findings, the judge properly denied defendant's

request for reimbursement of the pendente lite support payments

made.

     The court allocated the proceeds from the sale of the home

equally,     which   supports     the        pendente lite   award   requiring

defendant to pay half of the Schedule A "shelter" expenses.

Importantly, the     court based the pendente lite order on the

parties' own separation agreement, where defendant explicitly

agreed to pay half of the expenses for the house.                    Defendant

acknowledges this agreement, but claims since plaintiff was not

awarded alimony, and the contract is silent as to a refund, he is

entitled to reimbursement under Mallamo.

     It is true "pendente lite support orders are subject to

modification prior to entry of final judgment and at the time of

entry   of   final   judgment."         Mallamo,    280   N.J.   Super.    at    12

(citations omitted).      However, the fact that the court did not

ultimately award     alimony does not alone require a refund of

                                        12                                A-0454-16T1
pendente lite support paid.              The pendente lite payments in this

case were not alimony. The payments represented only fifty percent

of plaintiff's Schedule A "shelter" expenses for the former marital

residence    which    defendant         agreed     to    pay    in    the    separation

agreement.

                                          V.

       Defendant makes a number of related arguments challenging the

mechanisms      chosen     by    the    trial     judge    to    enforce      equitable

distribution.        The    court's     order     that    equitable        distribution

payments be made through the probation department was mistaken.

The probation department has authority over matters involving only

"alimony, maintenance or child support."                  See R. 5:4-7.

       We are uncertain as to the manner in which the language

requiring defendant to maintain life insurance equivalent to the

unpaid balance of equitable distribution was included in the final

judgment of divorce.            It is possible plaintiff's attorney added

that   clause    without        any   objection    being       made   by    defendant's

counsel.     The judge then signed the final judgment as submitted

without comment.         We are unable to find any indication in the

record that the provision was required by the judge, as opposed

to simply being an add-on by counsel to guarantee payment.                             We

leave resolution of that question to counsel.



                                          13                                    A-0454-16T1
    If the court did in fact order the maintenance of life

insurance in order to ensure payment, the language can remain.

See generally Claffey v. Claffey, 360 N.J. Super. 240 (App. Div.

2003).      If the paragraph was included solely at plaintiff's

counsel's     initiative,      albeit     without    objection       by    opposing

counsel, it must be deleted from the final judgment and defendant

is thus relieved of that obligation.

    The court ordered interest imposed on an annual basis if

defendant decided to pay the minimum of $1800 a month by way of

equitable distribution, as opposed to a lump sum satisfaction of

the decree.     The court did not abuse its discretion in doing so.

The judge's comments regarding defendant's evasiveness, lack of

cooperation with the discovery process, and lack of credibility

adequately inform his decision to impose interest.                   See Heinl v.

Heinl, 287 N.J. Super. 337, 347 (App. Div. 1996) (requiring

specified, articulate findings of fact and conclusions of law in

court's decision, not naked conclusions).

                                         VI.

    Defendant        challenges    the    judge's    order    that    he   provide

plaintiff     with    the     financial       information    and   documentation

regarding PTAC for the 2016 tax year so she can file her 2016

income tax return.          At that time, only defendant was employed by

the company and had access to the company's records.

                                         14                                 A-0454-16T1
     Defendant's delay in supplying the necessary documents meant

plaintiff was unable to file her return.                      The nature of the

documentation is clearly spelled out.             This argument requires no

further discussion in a written opinion.

                                        VII.

     Defendant objects to the court's imposition of a counsel fee

obligation. The judge made a forty percent across-the-board award,

resulting in a $31,488.10 obligation.            Although the judge did not

specify the factors he considered pursuant to Rule 5:3-5(c), the

discussion throughout the opinion made clear he had those very

factors in mind.         The court's obligation is to consider the

factors, not mechanically reiterate them.               R. 5:3-5(c).

     The   judge   did    find    the   requested      fees    to   be    "fair   and

reasonable,"     and    that     much   work    was    required       due   to    the

"recalcitrance     of    [defendant]."         Plaintiff      faced      substantial

difficulties in attempting to enforce the separation agreement,

enforce subsequent court orders, and prepare for the final hearing.

A forty percent award was therefore appropriate.

     An award of counsel fees rests in the discretion of the court.

Williams v. Williams, 59 N.J. 229, 233 (1971). The court must

consider the factors established under N.J.S.A. 2A:34-23, Rule

5:3-5(c), Rule 4:42-9, and RPC 1.5(a).                We find that the judge's

decision was adequately informed by those factors.

                                        15                                   A-0454-16T1
    Affirmed in part, but reversed as to the requirement that

equitable distribution payments be made through the probation

department.   The life insurance question must be resolved by

counsel, and if no agreement is reached on the point, it should

be submitted to the trial judge for disposition.

    Affirmed in part, reversed and vacated in part, and remanded.




                              16                          A-0454-16T1